         

EXHIBIT 10.3
HEALTHSTREAM, INC.
INCENTIVE STOCK OPTION AGREEMENT
     THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made and
entered into as of this       day of                     , 20___(the “Grant
Date”), by and between HealthStream, Inc., a Tennessee corporation (together
with its Subsidiaries and Affiliates, the “Company”), and
                                         (the “Optionee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
HealthStream, Inc. 2010 Stock Incentive Plan (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
stock options for the purchase of shares of the common stock, no par value per
share, of the Company (the “Shares”); and
     WHEREAS, the Company desires to afford the Optionee an opportunity to
purchase Shares as hereinafter provided in accordance with the provisions of the
Plan.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Option.
          (a) The Company grants as of the date of this Agreement the right and
option (the “Option”) to purchase                      Shares, in whole or in
part (the “Option Stock”), at an exercise price of
                                                             and No/100 Dollars
($                     ) per Share, on the terms and conditions set forth in
this Agreement and subject to all provisions of the Plan. The Optionee, holder
or beneficiary of the Option shall not have any of the rights of a stockholder
with respect to the Option Stock until such person has become a holder of such
Shares by the due exercise of the Option and payment of the Option Payment (as
defined in Section 3 below) in accordance with this Agreement.
          (b) The Option shall be an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
and this Agreement shall be interpreted in a manner consistent therewith.
     2. Exercise of Option.
          (a) Except as otherwise provided herein, this Option shall become
vested and exercisable as follows:
          (i) Ten percent (10%) of the Shares granted under this Option shall
vest and become exercisable on the first anniversary of the Grant Date.
          (ii) An additional twenty percent (20%) of the Shares granted under

 



--------------------------------------------------------------------------------



 



this Option shall vest and become exercisable on the second anniversary of the
Grant Date.
          (iii) An additional thirty percent (30%) of the Shares granted under
this Option shall vest and become exercisable on the third anniversary of the
Grant Date.
          (iv) The remaining forty percent (40%) of the Shares granted under
this Option shall vest and become exercisable on the fourth anniversary of the
Grant Date.
          (b) This Option shall be exercisable as provided in Section 2(a) if
and only if the Optionee shall have been continuously employed by the Company
from the date of this Agreement through and including such dates.
          (c) Notwithstanding the foregoing, 100% of the Shares granted under
this Option shall vest and become exercisable immediately upon the occurrence of
a Change in Control.
     3. Manner of Exercise. The Option may be exercised in whole or in part at
any time within the period permitted hereunder for the exercise of the Option,
with respect to whole Shares only, by serving written notice of intent to
exercise the Option delivered to the Company at its principal office (or to the
Company’s designated agent), stating the number of Shares to be purchased, the
person or persons in whose name the Shares are to be registered and each such
person’s address and social security number; provided, that this Option shall be
exercisable only in the lesser of round lots of one hundred (100) Shares or the
total number of Shares remaining under this grant. Such notice shall not be
effective unless accompanied by payment in full of the Option Price for the
number of Shares with respect to which the Option is then being exercised (the
“Option Payment”) and, except as otherwise provided herein, cash equal to the
required withholding taxes as set forth by Internal Revenue Service and
applicable state tax guidelines for the employer’s minimum statutory
withholding. The Option Payment shall be made in cash or cash equivalents or in
whole Shares previously acquired by the Optionee and valued at the Shares’ Fair
Market Value on the date of exercise (or next succeeding trading date if the
date of exercise is not a trading date), or by a combination of such cash (or
cash equivalents) and Shares. Subject to Section 422 of the Code and applicable
securities laws, the Optionee may also exercise the Option (a) by delivering a
notice of exercise of the Option and by simultaneously selling the Shares of
Option Stock thereby acquired pursuant to a brokerage or similar agreement
approved in advance by proper officers of the Company, using the proceeds of
such sale as payment of the Option Payment, together with any applicable
withholding taxes, or (b) by directing the Company to withhold that number of
whole Shares otherwise deliverable to the Optionee pursuant to the Option having
an aggregate Fair Market Value at the time of exercise equal to the Option
Payment. Unless otherwise provided by the Committee at any time, to satisfy any
applicable withholding taxes, in lieu of cash the Optionee may direct the
Company to withhold that number of whole Shares otherwise deliverable to the
Optionee pursuant to the Option.
     4. Termination of Option. The Option will expire eight (8) years from the
date of grant of the Option (the “Term”) with respect to any then unexercised
portion thereof, unless terminated earlier as set forth below:

 



--------------------------------------------------------------------------------



 



          (a) Termination by Death. If the Optionee’s employment by the Company
terminates by reason of death, or if the Optionee dies within three (3) months
after termination of such employment for any reason other than Cause, this
Option may thereafter be exercised, to the extent the Option was exercisable at
the time of such termination, by the legal representative of the estate or by
the legatee of the Optionee under the will of the Optionee, for a period of one
(1) year from the date of death or until the expiration of the Term of the
Option, whichever period is the shorter.
          (b) Termination by Reason of Disability. If the Optionee’s employment
by the Company terminates by reason of Disability, this Option may thereafter be
exercised, to the extent the Option was exercisable at the time of such
termination, by the Optionee or personal representative or guardian of the
Optionee, as applicable, for a period of one (1) year from the date of such
termination of employment or until the expiration of the Term of the Option,
whichever period is the shorter.
          (c) Termination by Retirement or Early Retirement. If the Optionee’s
employment by the Company terminates by reason of Retirement or Early
Retirement, this Option may thereafter be exercised by the Optionee, to the
extent the Option was exercisable at the time of such termination, for a period
of three (3) months from the date of such termination of employment or until the
expiration of the Term of the Option, whichever period is the shorter.
          (d) Termination for Cause. If the Optionee’s employment by the Company
is terminated for Cause, this Option shall terminate immediately and become void
and of no effect.
          (e) Other Termination. If the Optionee’s employment by the Company
terminates for any reason other than for Cause, death, Disability, Retirement or
Early Retirement, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination, by the Optionee for a period of
three (3) months from the date of such termination of employment or the
expiration of the Term of the Option, whichever period is the shorter.
     5. No Right to Continued Employment. The grant of the Option shall not be
construed as giving the Optionee the right to be retained in the employ of the
Company, and the Company may at any time dismiss the Optionee from employment,
free from any liability or any claim under the Plan.
     6. Adjustment to Option Stock. The Committee may make equitable and
appropriate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events (and
shall make the adjustments for the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan, whenever the Committee determines that such event(s) affect the Shares.
Any such adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.
     7. Amendments to Option. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend,

 



--------------------------------------------------------------------------------



 



discontinue, cancel or terminate, the Option, prospectively or retroactively;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Optionee or any holder or beneficiary of the Option
shall not to that extent be effective without the consent of the Optionee,
holder or beneficiary affected.
     8. Limited Transferability. During the Optionee’s lifetime, this Option can
be exercised only by the Optionee. Except as otherwise permitted by Section 422
of the Code and the regulations promulgated thereunder, this Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee other than by will or the laws of descent and
distribution. Any attempt to otherwise transfer this Option shall be void. No
transfer of this Option by the Optionee by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.
     9. Reservation of Shares. At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.
     10. Plan Governs. The Optionee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
     11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     12. Notices. All notices required to be given under this Award shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

     
To the Company:
  HealthStream, Inc.
Cummins Station, Suite 450
209 10th Avenue South
Nashville TN 37203
 
   
To the Optionee:
  The address then maintained with respect to the Optionee in the Company’s
records.

 



--------------------------------------------------------------------------------



 



     13. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Tennessee
without giving effect to conflicts of laws principles.
     14. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.
     15. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Optionee’s legal representative and assignees. All
obligations imposed upon the Optionee and all rights granted to the Company
under this Agreement shall be binding upon the Optionee’s heirs, executors,
administrators, successors and assignees.
     16. Excessive Shares. In the event that the number of Shares subject to
this Option exceeds any maximum established under the Code for Incentive Stock
Options that may be granted to Optionee, or in the event that this Option
becomes first exercisable in any calendar year to obtain Common Stock having a
Fair Market Value (determined at the time of grant) in excess of $100,000, or if
this Option fails to qualify as an Incentive Stock Option under Section 422 of
the Code for any other reason, this Option shall be treated as a Non-Qualified
Stock Option to the extent of such excess or failure. The proceeding sentence
shall be interpreted consistently with the provisions of Section 422(d) of the
Code.
     IN WITNESS WHEREOF, the parties have caused this Incentive Stock Option
Agreement to be duly executed effective as of the day and year first above
written.

            HEALTHSTREAM, INC.
      By:                
OPTIONEE:



 
Signature   

 